Citation Nr: 1421413	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-16 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2009, the Veteran testified before an Acting Veterans Law Judge (AVLJ).  In April 2012, the Board issued a decision which partially granted the Veteran's claim for an increased rating in excess of 50 percent for PTSD.  

In November 2013, the Veteran responded that he wished to have the April 2012 decision vacated and a new decision issued in its place.  

In September 2009, the Board remanded this matter for further development, to include a VA examination to evaluate his PTSD.  The Veteran was provided a VA examination in December 2009.  The other development directed by the Board's remand has been completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2009, the Veteran testified before an Acting Veterans Law Judge (AVLJ).  In April 2012, the Board issued a decision that in part denied the appealed claim.   

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran/Appellant a letter notifying him/her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran/Appellant requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.    
FINDINGS OF FACT

1.  The record indicates the Veteran's service-connected PTSD has resulted in
occupational and social impairment, with deficiencies in most areas, such as work,
family relations, thinking, and mood, as well as such symptoms as suicidal
ideation, impaired impulse control with unprovoked irritability with periods of
violence, and difficulty in adapting to stressful circumstances (including work or a
worklike setting).

2.  The record does not reflect the Veteran's service-connected PTSD is manifested
by total occupational and social impairment, due to such symptoms as gross
impairment in thought processes or communication, persistent delusions or
hallucinations, grossly inappropriate behavior, persistent danger of hurting self or
others, intermittent inability to perform activities of daily living including
maintenance of minimal personal hygiene), disorientation to time or place, memory
loss for names of close relatives, own occupation, or own name


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but no higher, are met.
38 USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2013), 38 C.F.R.
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the RO initially provided the Veteran with VCAA notice in June 2005, prior to the November 2005 rating decision on appeal.  Additional notice provided in June 2009 fulfilled the requirements of Vazquez.  The claim was readjudicated  in a December 2010 Supplemental Statement of the Case, curing any defect with respect to the timing of the notice.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded VA examinations in May 2005,  December 2009 and February 2011.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and the examiners provided complete findings, which addressed the rating criteria pertaining to the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the criteria of Bryant were not satisfied.  However, the error is harmless.  The Veteran has been offered an opportunity to have another hearing, and he has indicated that he does not want another  hearing.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Analysis of Claim

Increased Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated (rated) under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.
A Global Assessment of Functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).

A score in the range of 51 to 60 indicates moderate symptoms (e.g., a  flattened affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends or having conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects a serious level of impairment (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

Increased Rating for PTSD

The Veteran seeks an increased rating in excess of 50 percent for service-connected PTSD.  A September 2004 rating decision granted service connection for PTSD and assigned a 30 percent rating from May 2004.  A November 2004 rating decision granted a 50 percent rating from May 2004.  A claim for an increased rating was received in May 2005.  

At the Board hearing in 2009, the Veteran testified that he experiences suicidal ideation.  The Veteran testified that he is constantly in a state of depression.  The Veteran stated that he sometimes argues with family members.  The Veteran's wife testified that he is constantly checking on things.    

At a VA examination in September 2005, the Veteran reported PTSD, anger and flashbacks.  He reported hearing voices.  He reported that he was close to his wife and had a few friends but did not socialize.  The Veteran reported depressed mood, stating that not being able to work made things worse.  The Veteran reported occasional suicidal ideation but no intent.  The Veteran denied homicidal ideation or intent.  Mental status examination showed that the Veteran was alert and 
well-oriented.  There was no disruption in speech, thought and communication processes.  Memory, attention and concentration appeared intact.  The VA examiner assigned a GAF score of 55.  The examiner opined that the Veteran's PTSD was not considered impairing to his ability to work, given his history and current level of functioning.  

In a statement dated in June 2005, a VA social worker indicated that the Veteran was under his care for PTSD.  The social worker indicated that the Veteran continued to have PTSD symptoms, including daily panic attacks, and serious long-term and short-term memory impairment.  The social worker noted that the Veteran's relationships, both familial and other, were negligible.  The social worker indicated that the Veteran's judgment appeared seriously impaired.  The social worker stated that the Veteran's signs and symptoms were indicative of severe impairment.  He indicated that the Veteran was likely a danger at work and possibly to others outside of work.  

A VA mental health outpatient record dated in September 2006 reflects that the Veteran's thought process was goal directed.  There was no overt psychosis or delusional tension.  The Veteran denied suicidal ideation, plans or behaviors.  A GAF score of 45 was assigned.  

At a VA examination in December 2009, the Veteran reported low energy, panic and insomnia and anger problems.  The Veteran reported being uncomfortable around people and being annoyed easily.  He reported that a verbal confrontation with a co-worker led to an altercation with a co-worker led to him being physically assaultive and hitting the co-worker with a wrench.  He reported that his family relationships were good, with no problem.  The Veteran reported that his leisure activities included attending church with his wife.  He reported that he had a few friends.    

Upon mental status examination, the Veteran's speech was clear and coherent.  The Veteran was oriented to time, place and person.  Thought content and process were unremarkable.  With regard to judgment and insight, the examiner indicated that the Veteran understood that he had a problem.  The Veteran denied hallucinations.  The examiner noted that there was no inappropriate behavior.  There was no obsessive or ritualistic behavior.  The Veteran denied suicidal or homicidal thoughts.  The examiner indicated that the Veteran was able to maintain personal hygiene.  There was mild impairment of recent and immediate memory.  The Veteran reported that he had been unemployed since 2009.  The examiner noted that the Veteran was unemployed due to congestive heart failure.  The examiner noted, however, that PTSD impaired the Veteran's ability to get along with his co-workers.   The VA examiner assigned a GAF score of 49.  

Upon VA examination in February 2011, the Veteran reported that he was stressed all the time and tended to isolate himself.  He reported that his closest friend had moved.  He indicated that he talked to his pastor for support.  The Veteran denied a history of suicide attempts and denied any history of violence or assaultiveness.  
On mental status examination, the Veteran was neatly and appropriately groomed.  His speech was clear and coherent.  His affect was appropriate.  He was oriented to time, place and person.  The Veteran denied hallucinations.  There was no inappropriate behavior.  There was no obsessive behavior, panic attacks, homicidal thoughts or suicidal thoughts.  The examiner indicated that the Veteran's impulse control was fair.  The Veteran reported that it was difficult to control his temper, but there were no physical acts of violence against anyone.  

The Veteran reported that he would sometimes go for days without bathing. The examiner indicated that the Veteran was able to maintain minimum hygiene.  The examiner noted that the Veteran's remote memory was normal.  Recent memory and immediate memory were mildly impaired.  The examiner assigned a GAF score of 52.  The examiner noted that the Veteran's mood negatively impacted the Veteran's relationship with his family, as he tended to isolate.  The examiner indicated that there was reduced reliability and productivity due to PTSD symptoms. The VA examiner indicated that the Veteran did not have total social and occupational impairment.     
In October 2013, the Veteran had a VA examination.  A GAF score of 50 was assigned.  The VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he lived at home with his wife of 44 years.  He reported difficulties due to his anger.   The Veteran reported that he had not worked since his last VA examination in 2011.  The examiner indicated that the Veteran's PTSD symptoms included depressed mood, anxiety,  panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work-like setting and inability to establish and maintain effective relationships.   The examiner indicated that the Veteran did not have any symptoms attributable to PTSD that were not listed.  The VA examiner indicated that the Veteran was capable of managing his financial affairs.  

In this case, during the appeal period, the evidence reflects that PTSD was manifested by irritability, suicidal ideation, memory impairment, impaired impulse control and difficulty adapting to stressful circumstances, including work or work-like setting.  The GAF scores of 45 and 50 which were assigned during the appeal period reflect serious impairment.  The evidence reflects that the Veteran's family and social relationships are affected by PTSD because he tended to isolate himself.  The objective findings of examinations and treatment reports during the appeal period indicate that the Veteran was well-oriented and exhibited appropriate behavior.  There were no impairments of speech, thought and communication.  

The Board finds that the Veteran's PTSD has more nearly approximated the criteria for a 70 percent rating under DC 9411 throughout the appeal period.  The evidence reflects that the Veteran's PTSD is manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  

The Board concludes that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating criteria under DC 9411.  The evidence does not show that the Veteran had total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The Veteran reported hearing voices upon VA examination in September 2005 but did not complain of hallucinations at any other point during the appeal.  Thus, the evidence does not show that the Veteran's symptomatology approximates persistent hallucinations.   In February 2011, the Veteran reported that he sometimes went days without bathing; however, VA examinations during the appeal period have indicated that the Veteran was able to maintain minimum personal hygiene.  Accordingly, it is not shown that the Veteran is unable to perform activities of daily living (including maintenance of minimal personal hygiene).     

For the reasons set forth above, the Board concludes that a 70 percent rating, but no higher, is warranted for service-connected PTSD.  

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran is in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, including PTSD.  Entitlement to a TDIU was granted in an April 2014 rating decision, effective from December, 12, 2012.  With regard to the period prior to December 12, 2012, the Board finds that the rating criteria adequately contemplated the impairment due to PTSD. The rating criteria consider occupational and social impairment, due to such symptoms as unprovoked irritability, suicidal ideation and difficulty adapting to stressful circumstances, including work or a work-like setting.  
 
Accordingly, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for extraschedular consideration is not warranted. 
38 C.F.R. 3.321(b)(1).











ORDER

A rating of 70 percent for the Veteran's service-connected PTSD is granted, subject to laws and regulations governing the payment of monetary benefits.



____________________________________________
S.B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


